DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse in the reply filed on 07/11/2022, is acknowledged.
Applicants provided a compliant species election of:  
    PNG
    media_image1.png
    193
    348
    media_image1.png
    Greyscale
 , wherein Z1, Z2, Z3, Z4, Z5, Z6, and Z are each carbon (C) or CH, as applicable; X is sulfur (S) and attaches to Z5; Y is linker/bond; A is phenyl; n is positive integer; m is 1; R1 is methyl attached ortho to the point of attachment of X to the phenyl of variable A; R2 is bromine (halogen) and attaches at Z3; and R3 is hydrogen (H), which search retrieved no prior art references.  See enclosed “SEARCH 6” (Examiner-conducted using Registry, HCaplus, and Casreact databases of STN).
The Examiner then extended the Markush search to the compound:  
    PNG
    media_image2.png
    279
    346
    media_image2.png
    Greyscale
 , wherein Z1, Z2, Z3, Z4, Z5, Z6, and Z are each carbon (C) or CH, as applicable; X is sulfur (S) and attaches to Z5; Y is linker/bond; A is phenyl; n is positive integer; m is 1; R1 is -C(O)(O)-t-butyl attached ortho to the point of attachment of X to the phenyl of variable A; R2 is bromine (halogen) and attaches at Z3; and R3 is methyl.  A search for this Markush search extension retrieved applicable prior art.  See “SEARCH 6” in enclosed search notes.  Therefore, the Markush search will not be extended unnecessarily to additional species of base claims 1 and/or 24.
A review for Applicants’ elected species and the extended Markush search did not retrieve any double patent references from a review of the “SEARCH 6” STN search results.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases (limited by Applicants’ elected species and the extended Markush search structure, above) did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
While the full scope of base claims 1 and 24 have not been searched, a search has only been undertaken (for prior art and double patent art) for Applicants’ elected species and the extended Markush search structure, above, following Markush search practice.
Applicants elected species and the extended Markush search each read on claims 1-2, 6-8, 13-16, and 26-27.
Claims 3-5, 9-12, 17-25, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of base claims 1 or 24, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
The next Office Action will properly be made FINAL if:
(1)	Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)	Applicants overcome the prior art rejection, below, thereby forcing an extended Markush search (which yields prior art) for another species of the genus formulae from either base claim 1 or 24; and/or 
(3)	Applicants’ claim amendments necessitate new grounds of rejections.  MPEP 803.02(III)(D) also applies here.
Current Status of 16/904,370
This Office Action is responsive to the original claims of June 17, 2020.
Original claims 1-2, 6-8, 13-16, and 26-27 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/904,370, filed 06/17/2020, as a U.S. Non-Provisional patent application that claims priority from U.S. Provisional Application 62/863,027, filed 06/18/2019.
The effective filing date is June 17, 2020 as the instant genus Formula A of base claim 1 does not find support in the U.S. Provisional 62/863,027.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to as the resolution of:  
    PNG
    media_image3.png
    116
    276
    media_image3.png
    Greyscale
 (atop page 93), is fuzzy/poor.  As drafted, the identity of the R1 is fuzzy:  could it be Ri ?  Please revise by darkening all bonds and variables X, Y, A, R1, and n so their identity is clearly ascertainable.
Claim 6 is objected to as it contains “R3” (second line) and not -- R3 -- to match the superscript in the base claim 1 illustration and claim 1 narrative.  Appropriate correction is required.  Please carefully review all claims (pending and withdrawn) to make sure all superscripts match those from base claim 1.
Claim 7 is objected to as “ring A is phenyl liked to the Z5 carbon” should be -- ring A is phenyl linked [[liked]] to the Z5 carbon -- .  The claimed “liked” should actually be -- bonded to -- or -- linked -- .  Appropriate correction is required.
Claim 13 is objected to as there seems to be a typo:  shouldn’t the second occurrence of R1C (see underlined, below) instead be -- R2C -- atop page 97 of the claims:  
    PNG
    media_image4.png
    204
    924
    media_image4.png
    Greyscale
 ?  Appropriate correction is required.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations within parentheticals (approximately line 5 of claim 8) beginning with “e.g.” of claim 8 renders the metes and bounds of claim 8 undefined (hence rendering claim 8 indefinite).  As drafted, the artisan does not know if the limitation within parentheticals prefaced by “e.g.” is merely exemplary embodiment or a required limitation of claim 8.
Applicants should revise by striking “e.g.” and then also striking the limitation in parentheticals to render moot this rejection.  Limitations within parentheticals and “for example” or its synonymous abbreviations are not permitted in claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 336189-99-2.  First made available to the public/entered into STN:  17 May 2001).
The reference ACS teaches a compound:

    PNG
    media_image5.png
    283
    361
    media_image5.png
    Greyscale
  (see enclosed ACS reference), wherein Z1, Z2, Z3, Z4, Z5, Z6, and Z are each carbon (C) or CH, as applicable; X is sulfur (S) and attaches to Z5; Y is linker/bond; A is phenyl; n is positive integer; m is 1; R1 is -C(O)(O)-t-butyl attached ortho to the point of attachment of X to the phenyl of variable A; R2 is bromine (halogen) and attaches at Z3; and R3 is methyl.  This anticipates instant claims 1-2, 6-8, 13, and 15-16.

Conclusion
Claims 14 and 26-27 are objected to as being dependent upon a rejected base claim.  This disposition is expected to change as Markush search extensions are conducted in a future Final Office Action finding new prior art which will properly be made FINAL, even if said new prior art rejects any of claims 14 and 26-27.
Claims 1-2, 6-8, 13, and 15-16 are not presently allowable as written.
Applicants’ elected species is free of the prior art.
The application 16/904,364 (now U.S. 11,180,452 B2) is not a double patent reference against Applicants’ elected species or the Markush search extension, above, following Markush search practice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625